     Case 3:20-cv-01294-MMA-AHG Document 11 Filed 09/08/20 PageID.54 Page 1 of 3



1
2
3
4
5
6
7
8
9                          UNITED STATES DISTRICT COURT
10                       SOUTHERN DISTRICT OF CALIFORNIA
11
12    STEPHEN SCHMIDT,                               Case No.: 3:20-cv-01294-MMA-AHG
13                                  Plaintiff,       ORDER GRANTING JOINT
      v.                                             MOTION TO CONTINUE EARLY
14
                                                     NEUTRAL EVALUATION
15    AIR CALIFORNIA ADVENTURE, INC.,                CONFERENCE AND CASE
                                 Defendants.         MANAGEMENT CONFERENCE
16
17                                                   [ECF No. 10]
18
19
20
21
22
23
24
25
26
27
28

                                                 1
                                                                      3:20-cv-01294-MMA-AHG
     Case 3:20-cv-01294-MMA-AHG Document 11 Filed 09/08/20 PageID.55 Page 2 of 3



1          This matter comes before the Court on the parties’ Joint Motion to Continue the
2    Early Neutral Evaluation Conference (“ENE”). ECF No. 10.
3          Parties seeking to continue the ENE must demonstrate good cause. See ECF No. 5
4    at 6 (“An ENE may be rescheduled only upon a showing of good cause”); Chmb.R. at 2
5    (stating that any request for continuance requires “[a] showing of good cause for the
6    request”); see also Fed. R. Civ. P 16(b)(4) (“A schedule may be modified only for good
7    cause and with the judge’s consent”). “Good cause” is a non-rigorous standard that has
8    been construed broadly across procedural and statutory contexts. Ahanchian v. Xenon
9    Pictures, Inc., 624 F.3d 1253, 1259 (9th Cir. 2010). The good cause standard focuses on
10   the diligence of the party seeking to amend the scheduling order and the reasons for
11   seeking modification. Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th
12   Cir. 1992).
13         Here, the parties explain that defense counsel’s son has tested positive for
14   COVID-19 and is symptomatic. ECF No. 10 at 2. As a result, defense counsel must self-
15   quarantine and is unable to meet with his clients. Moreover, counsel must care for his son
16   and has begun experiencing symptoms himself, hampering his ability to participate in the
17   upcoming ENE even remotely. Id.
18         Upon due consideration, the Court finds good cause to continue the ENE and Case
19   Management Conference (“CMC”) and accordingly GRANTS the Motion. The Court
20   hereby VACATES the ENE and CMC set for September 11, 2020 and all related deadlines,
21   and RESETS the ENE and CMC for September 28, 2020 at 2:00 PM.
22         As before, the ENE and CMC will take place via videoconference using the Court’s
23   official Zoom account. The parties are instructed to review the Court’s prior Order setting
24   the ENE and CMC (ECF No. 5) for guidance on how to use Zoom. Additionally, the Court
25   RESETS the following deadlines related to the ENE and CMC:
26         (1) The parties’ confidential ENE statements (see ECF No. 5 ¶ 3) are due no later
27            than September 23, 2020.
28         (2) The parties must email the Court all the information required by ¶ 5.E. of the

                                                  2
                                                                            3:20-cv-01294-MMA-AHG
     Case 3:20-cv-01294-MMA-AHG Document 11 Filed 09/08/20 PageID.56 Page 3 of 3



1             Court’s prior order (ECF No. 5) no later than September 23, 2020 at
2             efile_goddard@casd.uscourts.gov.
3          (3) The parties timely filed their Joint Case Management Statement on
4             August 31, 2020 (ECF No. 8) and are not required to submit a new one for
5             purposes of case scheduling during the CMC.
6          (4) All other requirements set forth in the Court’s initial order setting the ENE and
7             CMC (e.g., attendance by parties with full settlement authority, requirements for
8             continuance requests, etc.) remain in place, except as explicitly modified herein.
9          IT IS SO ORDERED.
10
11   Dated: September 8, 2020
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
                                                                           3:20-cv-01294-MMA-AHG
